EXHIBIT 10.3

 

MICRO COMPONENT TECHNOLOGY, INC

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of 4th
of June, 2008  (“Effective Date”), between IT Carrier, Inc. (the “Consultant”)
and Micro Component Technology, Inc. (the “Company”).

 

WHEREAS, the Company desires consulting and similar services relating to the
Company’s business; and

 

WHEREAS, the Consultant desires to contract with the Company to perform such
services;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter recited,
the sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.             Services and Payment. Consultant agrees to undertake and complete
the Services (as defined in Exhibit A) in accordance with and on the schedule
specified in Exhibit A. As the only consideration due Consultant regarding the
subject matter of this Agreement, Company will pay Consultant in accordance with
Exhibit A.

 

The Company hereby acknowledges and recognizes that the Consultant has other
business interests and may continue to have such business interests concurrently
with the performance of this Agreement, only if the other business interests are
not in direct competition or in conflict with the Company business interests.

 

2.             Confidentiality. The Consultant acknowledges that Confidential
Information is of great value to the Company. Accordingly, the Consultant agrees
not to divulge to anyone, either during or after the term of this Agreement, any
Confidential Information obtained or developed by the Consultant during the term
of this Agreement. Upon the expiration or termination of this Agreement, the
Consultant agrees to deliver to the Company all documents, papers, drawings,
tabulations, reports and similar documentation which are furnished by the
Company to the Consultant or which were prepared by the Consultant in
performance of the Services for the Company. Upon the expiration or termination
of this Agreement, the Consultant agrees to make no further use or utilization
of any Confidential Information.

 

3.             Definitions. As used in this Agreement

 

“Confidential Information” means information of the Company or any person or
business entity directly or indirectly controlled by or controlling the Company,
or in which any of the aforesaid have at least a 50% interest, which information
is or has been disclosed to the Consultant or known to the Consultant as a
consequence of or through the performance of Services for the Company, whether
or not related to his duties for the Company, including, but not limited to,
information relating to finances, operations, customers, suppliers, products,
services, inventions, original works of authorship, disclosures, processes,
systems, methods, formulas, trade secrets,

 

1

--------------------------------------------------------------------------------


 

procedures, concepts, algorithms, software, compositions, techniques, drawings,
specifications, models, data, source code, object code, documentation, diagrams,
flow charts, research procedures or information of similar nature.

 

4.             Warranty. Consultant warrants that: (i) the Services will be
performed in a professional and workmanlike manner and that none of such
Services or any part of this Agreement is or will be inconsistent with any
obligation Consultant may have to others; (ii) all work under this Agreement
shall be Consultant’s original work and none of the Services or Inventions or
any development, use, production, distribution or exploitation thereof will
infringe, misappropriate or violate any intellectual property or other right of
any person or entity (including, without limitation, Consultant); and,
(iii) Consultant has the full right to allow it to provide the Company with the
assignments and rights provided for herein.

 

5.             Term and Termination. This agreement shall be for a period of 1
year and shall be renewable on an annual basis negotiated by both parties.

 

If either party materially breaches a material provision of this Agreement, the
other party may terminate this Agreement upon 15 days’ notice unless the breach
is cured within the notice period. The Company also may terminate this Agreement
at any time, with or without cause, upon 60 days’ notice, but, if (and only if)
without cause, Company shall upon termination pay Consultant all unpaid amounts
due for Services completed prior to termination. Sections 2  through 10 of this
Agreement and any remedies for breach of this Agreement shall survive any
termination or expiration. Company may communicate such obligations to any other
(or potential) client or employer of Consultant.

 

6.             Relationship of the Parties. Notwithstanding any provision
hereof, for all purposes of this Agreement each party shall be and act as an
independent contractor and not as partner, joint venture, or agent of the other
and shall not bind nor attempt to bind the other to any contract. Consultant is
an independent contractor and is solely responsible for all taxes, withholdings,
and other statutory or contractual obligations of any sort, including, but not
limited to, Workers’ Compensation Insurance; and Consultant agrees to defend,
indemnify and hold Company harmless from any and all claims, damages, liability,
attorneys’ fees and expenses on account of (i) an alleged failure by Consultant
to satisfy any such obligations or any other obligation (under this Agreement or
otherwise) or (ii) any other action or inaction of Consultant. If Consultant is
a corporation, it will ensure that its employees and agents are bound in writing
to Consultant’s obligations under this Agreement.

 

7.             Assignment. This Agreement and the services contemplated
hereunder are personal to Consultant and Consultant shall not have the right or
ability to assign, transfer, or subcontract any obligations under this Agreement
without the written consent of Company. Any attempt to do so shall be void.

 

2

--------------------------------------------------------------------------------


 

8.             Notices. All notices under this Agreement shall be in writing,
and shall be deemed given when personally delivered, or three days after being
sent by prepaid certified or registered U.S. mail to the address of the party as
first set forth above.

 

9.             Miscellaneous. Any breach of Section 2 or 3 will cause
irreparable harm to Company for which damages would not be a adequate remedy,
and, therefore, Company will be entitled to injunctive relief with respect
thereto in addition to any other remedies. The failure of either party to
enforce its rights under this Agreement at any time for any period shall not be
construed as a waiver of such rights. This Agreement contains all of the terms
and conditions agreed upon by the parties relating to the subject matter hereof
and supersedes any and all prior and contemporaneous agreements, negotiations,
correspondence, understandings and communications of the parties, whether oral
or written, respecting the subject matter hereof. No changes or modifications or
waivers to this Agreement will be effective unless in writing and signed by both
parties. In the event that any provision of this Agreement shall be determined
to be illegal or unenforceable, that provision will be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota without regard
to the conflicts of laws provisions thereof. In any action or proceeding to
enforce rights under this Agreement, the prevailing party will be entitled to
recover costs and attorneys fees. Headings herein are for convenience of
reference only and shall in no way affect interpretation of the Agreement. 
Effectivity of this agreement is subject to approval of the Company’s Board of
Directors.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Company:

Micro Component Technology, Inc.

 

 

 

 

By:

  /s/ Roger E. Gower

 

 

 

 

Name:

Roger Gower

 

 

Title:

CEO

 

 

 

 

 

Address:

2340 West County Road C

 

 

St. Paul, MN 55113

 

 

 

Consultant:

IT Carrier, Inc.

 

 

 

 

 

By:

  /s/ Sang Hoon Kim

 

 

 

 

Name:

Sang Hoon Kim

 

 

Title:

President

 

 

 

 

 

Address:

#501 Lordland EZ Tower

 

 

153 Gumi-dong, Bungang-gu

 

 

Seongnam-si, Gyeonggi-do, Korea

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Description of Services:

 

Consultant shall represent the Company on all activities associated within
China, Japan, Korea and Taiwan. The consultants will carry the Company business
cards and Sang Hoon Kim (“SH Kim”) will be assigned the title of Managing
Director of North East Asia Operations The IT Carrier office will be identified
as a NE Asia Regional office for the Company.

 

IT Carrier will be responsible for activities within North East Asia Operations
and include:

 

·                  Represent interests of Micro Component Technology, Inc.

·                  Sales, Business and Strategic issues with customers and
partners, including account management.

·                  Support in coordination of technical programs and contracts

(Operations, presently located at ST Micro in Shenzhen China and expected
successful sales negotiations in progress at ASE Taiwan for the next 120 days,
are excluded)

 

Time contribution:

 

SH Kim will allocate 75% of the working hours on behalf of the Company each
month.

 

Terms of Payment:

 

Monthly Retainer Fee:        $10,000/month

 

The fee will include day to day normal expenses associated with representing
Micro Component Technology, Inc., including the normal operating costs of an
office. Extraordinary expenses, such as air travel, hotel and other major item
costs will be reimbursed by Micro Component Technology, Inc. with prior
approval.

 

Stock Options

 

IT Carrier will receive a maximum total of 500K stock options (closing price at
execution of agreement) for vesting upon the successful accomplishment of the
following tasks:

 

·                  50,000 Shares upon sale of initial product (>$300,000
revenue) to each new account. (list of new accounts located in North East Asia
to be identified)

·                  50,000 Shares upon personal assistance (with LMWH Management
Partners LLC) in the successful execution of each Strategic Partnership
agreement with a company operating in one of the following countries: China,
Japan, Korea and Taiwan, where the Company and the partner would be engaged in
cooperation of licensing, sales & marketing, manufacturing and equity
investment.

 

The Option shall be documented in a separate Stock Option Agreement.

 

--------------------------------------------------------------------------------